

116 HR 7108 IH: To amend the Food Security Act of 1985 to allow for emergency use of certain land during a pandemic, and for other purposes.
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7108IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Marshall (for himself and Ms. Craig) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 to allow for emergency use of certain land during a pandemic, and for other purposes.1.Emergency use of CRP land during pandemicSection 1233(b)(1)(B)(i)(I) of the Food Security Act of 1985 (16 U.S.C. 3833(b)(1)(B)(i)(I)) is amended—(1)in the matter preceding item (aa), by striking or other emergency, and inserting or other emergency (including a pandemic),; and(2)in item (cc), by inserting or pandemic after natural disaster event. 